Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-16, and 19 of U.S. Patent No. 11,210,526, (see the table below), in view of Eaton et al (US-PGPUB 2008/0193010)
Claims 1, 6, and 9 of the U.S. Patent No. 11,210,526, while disclosing all limitations of the instant claims 1, 6, and 9, do not expressly disclose wherein the object is a vehicle
Eaton et al discloses wherein the object is a vehicle, (see at least: Par. 00033, 0035, the system may be configured to isolate distinct blobs within the foreground image, where each blob is likely to represents a different foreground object within the frame (e.g., a car, “vehicle”, man, suitcase, and the like), [i.e., wherein the object is a vehicle]).
It is desirable to classify distinct blobs within the foreground image. The Eaton et al system where classifies foreground objects is to achieve this goal. Therefore, it would have been obvious to a person of ordinary skill in the art, to use the behavior recognition system, as though by Eaton et al, in order to classify each foreground object as being one of a "human," a "vehicle," an "other," or an "unknown, (Eaton, Par. 0035).



Instant Application
U.S. Patent No. 11,210,526
1. A video processing system comprising: 




at least one memory storing a computer program; and 

at least one processor configured to execute the computer program to perform: 


detecting a first region corresponding to a predetermined category by analyzing the at least one video, the first region indicating the object; 

acquiring a second region designated by an operator, the second region indicating a part of the object and being a part of the first region; 

generating a new category corresponding to the part of the object, the new category having a name input by the operator, and the new category being different from the predetermined category; and 

accumulating, as learning data, video data of the second region, the second region corresponding to the name of the new category, 

wherein the object is a vehicle.

1. A video processing system for analyzing at least one video, the at least one video including an object, the video processing system comprising: 

at least one memory storing a computer program; and 

at least one processor configured to execute the computer program to control the video processing system to perform: 

detecting a first region corresponding to a predetermined category by analyzing the at least one video, the first region indicating the object; 

acquiring a second region designated by an operator, the second region indicating a part of the object and being a part of the first region; 

generating a new category corresponding to the part of the object, the new category having a name input by the operator, and the new category being different from the predetermined category; and 

accumulating, as learning data, video data of the second region, the second region corresponding to the name of the new category.

2. The video processing system according to claim 1, wherein the at least one processor is further configured to execute the computer program to perform: automatically detecting a third region corresponding to the new category after a learning process using the accumulated learning data.

2. The video processing system according to claim 1, wherein the at least one processor is further configured to execute the computer program to control the video processing system to perform: automatically detecting a third region corresponding to the new category after a learning process using the accumulated learning data.

3. The video processing system according to claim 1, wherein the at least one processor is further configured to execute the computer program to perform: calculating a point given to the operator in accordance with a learning video count and a new category count, the learning video count indicating a number of learning videos to which the operator has selected a category and the new category count indicating a number categories generated as new categories; and saving the calculated point in association with the learning video count, the new category count, and an operator ID corresponding to the operator.

3. The video processing system according to claim 1, wherein the at least one processor is further configured to execute the computer program to control the video processing system to perform: calculating a point given to the operator in accordance with a learning video count and a new category count, the learning video count indicating a number of learning videos to which the operator has selected a category and the new category count indicating a number categories generated as new categories; and saving the calculated point in association with the learning video count, the new category count, and an operator ID corresponding to the operator.

4. The video processing system according to claim 3, further comprising: an incentive table linking the learning video count, the new category count, and the point to the operator ID.

4. The video processing system according to claim 3, further comprising: an incentive table linking the learning video count, the new category count, and the point to the operator ID.

5. The video processing system according to claim 3, wherein the at least one processor is further configured to execute the computer program to perform: weighting the point given to the operator by considering a degree of importance of the video on which the operator has worked.

5. The video processing system according to claim 3, wherein the at least one processor is further configured to execute the computer program to control the video processing system to perform: weighting the point given to the operator by considering a degree of importance of the video on which the operator has worked.

6. A video processing method for analyzing at least one video, the at least one video including an object, the video processing method comprising: 

detecting a first region corresponding to a predetermined category by analyzing the at least one video, the first region indicating the object; 

acquiring a second region designated by an operator, the second region indicating a part of the object and being a part of the first region; 

generating a new category corresponding to the part of the object, the new category having a name input by the operator, and the new category being different from the predetermined category; and 

accumulating, as learning data, video data of the second region, the second region corresponding to the name of the new category, 

wherein the object is a vehicle.

6. A video processing method for analyzing at least one video, the at least one video including an object, the video processing method comprising: 

detecting a first region corresponding to a predetermined category by analyzing the at least one video, the first region indicating the object; 

acquiring a second region designated by an operator, the second region indicating a part of the object and being a part of the first region; 

generating a new category corresponding to the part of the object, the new category having a name input by the operator, and the new category being different from the predetermined category; and 

accumulating, as learning data, video data of the second region, the second region corresponding to the name of the new category.

7. The video processing method according to claim 6, comprising: automatically detecting a third region corresponding to the predetermined category after a learning process using the accumulated learning data.

7. The video processing method according to claim 6, comprising: automatically detecting a third region corresponding to the predetermined category after a learning process using the accumulated learning data.

8. The video processing method according to claim 7, comprising: calculating a point given to the operator in accordance with a learning video count and a new category count, the learning video count indicating a number of learning videos to which the operator has selected a category and the new category count indicating a number categories generated as new categories; and saving the calculated point in association with the learning video count, the new category count, and an operator ID corresponding to the operator.

8. The video processing method according to claim 6, comprising: calculating a point given to the operator in accordance with a learning video count and a new category count, the learning video count indicating a number of learning videos to which the operator has selected a category and the new category count indicating a number categories generated as new categories; and saving the calculated point in association with the learning video count, the new category count, and an operator ID corresponding to the operator.

9. A non-transitory recording medium storing a computer program for analyzing at least one video, the at least one video including an object, the computer program executable by a computer to perform: 

detecting a first region corresponding to a predetermined category by analyzing the at least one video, the first region indicating the object; 

acquiring a second region designated by an operator, the second region indicating a part of the object and being a part of the first region; 

generating a new category corresponding to the part of the object, the new category having a name input by the operator, and the new category being different from the predetermined category; and 

accumulating, as learning data, video data of the second region, the second region corresponding to the name of the new category, 

wherein the object is a vehicle.

9. A non-transitory recording medium storing a computer program for analyzing at least one video, the at least one video including an object, the computer program executable by a computer to perform: 

detecting a first region corresponding to a predetermined category by analyzing the at least one video, the first region indicating the object; 

acquiring a second region designated by an operator, the second region indicating a part of the object and being a part of the first region; 

generating a new category corresponding to the part of the object, the new category having a name input by the operator, and the new category being different from the predetermined category; and 

accumulating, as learning data, video data of the second region, the second region corresponding to the name of the new category.

10. The non-transitory recording medium according to claim 9, wherein the computer program is executable by the computer to perform: automatically detecting a third region corresponding to the predetermined category after a learning process using the accumulated learning data.

10. The non-transitory recording medium according to claim 9, wherein the computer program is executable by the computer to perform: automatically detecting a third region corresponding to the predetermined category after a learning process using the accumulated learning data.

11. The non-transitory recording medium according to claim 9, wherein the computer program is executable by the computer to perform: calculating a point given to the operator in accordance with a learning video count and a new category count, the learning video count indicating a number of learning videos to which the operator has selected a category and the new category count indicating a number categories generated as new categories; and saving the calculated point in association with the learning video count, the new category count, and an operator ID corresponding to the operator.

11. The non-transitory recording medium according to claim 9, wherein the computer program is executable by the computer to perform: calculating a point given to the operator in accordance with a learning video count and a new category count, the learning video count indicating a number of learning videos to which the operator has selected a category and the new category count indicating a number categories generated as new categories; and saving the calculated point in association with the learning video count, the new category count, and an operator ID corresponding to the operator.

12. The video processing system according to claim 1, wherein the at least one processor is further configured to execute the computer program to perform: displaying the second region within the first region on the video; and acquiring the second region designated by the operator within the displayed first region.

12. The video processing system according to claim 1, wherein the at least one processor is further configured to execute the computer program to control the video processing system to perform: displaying the second region within the first region on the video; and acquiring the second region designated by the operator within the displayed first region.

13. The video processing system according to claim 12, wherein the at least one processor is further configured to execute the computer program to perform: accepting an operation by the operator on the video, the operation designating a position of the second region on the video.

13. The video processing system according to claim 12, wherein the at least one processor is further configured to execute the computer program to control the video processing system to perform: accepting an operation by the operator on the video, the operation designating a position of the second region on the video.

14. The video processing method according to claim 6, further comprising: displaying the second region within the first region on the video; and acquiring the second region designated by the operator within the displayed first region.

15. The video processing method according to claim 6, further comprising: displaying the second region within the first region on the video; and acquiring the second region designated by the operator within the displayed first region.

15. The video processing method according to claim 6, further comprising: accepting an operation by the operator on the video, the operation designating a position of the second region on the video.

16. The video processing method according to claim 15, further comprising: accepting an operation by the operator on the video, the operation designating a position of the second region on the video.

16. The non-transitory recording medium according to claim 9, wherein the computer program executable by computer to perform: accepting an operation by the operator on the video, the operation designating a position of the second region on the video.

19. The non-transitory recording medium according to claim 18, wherein the computer program executable by computer to perform: accepting an operation by the operator on the video, the operation designating a position of the second region on the video.



Allowable Subject Matter
Claims 1-16 would be allowable if a timely terminal disclaimer is filed in compliance with 37 CFR 1.321(c) or 1.321(d), to overcome the nonstatutory double patenting rejection, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
-- Claims 1, 6, and 9 are allowable over the prior art of record.
-- Claims 2-5, and 12-13 are allowable as they depend from claim 1.
-- Claims 7-8, and 14-15 are allowable as they depend from claim 6
-- Claims 10-11, and 16 are allowable as they depend from claim 9

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the underlined following limitation(s), (in consideration of the claim as a whole):  
“generating a new category corresponding to the part of the object, the new 
category having a name input by the operator, and the new category being different from the predetermined category; and accumulating, as learning data, video data of the second region, the second region corresponding to the name of the new category”

The relevant prior art of record, Eaton et al (US-PGPUB 2008/0193010) discloses a video processing system comprising: at least one memory, (130 in Fig. 1), storing computer program, (Par. 0027); and at least one processor, (CPU 120 in Fig. 1), executing the computer program, (Par. 0027), to detect a first region corresponding to a first category by analyzing the video, the first region indicating an object, (see at least: Par. 0033, the search model is used to identity which pixels are included as part of the blob, and store a variety of metadata regarding the observed behavior of the blob from frame-to-frame, [i.e., analyzing the video to identity plurality of pixels that form blob or “first region”, such that the pixels included as part of the blob represent the first region corresponding to the first category, where the first region indicating an object, “blob”]. Further, Par. 0035, the behavior recognition system attempts to classify the foreground blobs as being one of discrete number classifications, [i.e., detecting the foreground blobs or, “the first region” corresponding to a first category]).
	A further, prior art of record, Uno et al, (US-PGPUB 2014/0351709), discloses acquiring a second region designated by an operator, the second region indicating a part of the object, (see at least: Par. 0045-0051, when the operation part 111 detects that a user moves a user's finger while touching the operation screen, the operation content determination part 121 determines that a user's operation is a slide operation, and the specific information acquisition part 1242 detects a display object area specified by a user's slide operation, “acquiring a second region designated by an operator”, based on detected position of the user's slide operation on the operation screen, [i.e., acquiring a second region designated by an operator], where the area specifying operation is a user's operation which specifies a display object area encompassing a display object at the touch position of a user's finger, “a part of the object”, [i.e., the display object area implicitly indicating a part of the object, “finger”]); and accumulating, as learning data, video data of the second region, the second region correspond to the name of the second category, (see at least: Par. 0055-0056, the camera image store area 131 is a store area to store an image captured by the camera 104. Further, FIG. 3 shows an example of the stored content of the specific information database 137, which is a table to store additional flags, attribute information, and specific information in connection with each other, e.g., specific information “180", [i.e., the price or the video data of the second region], is written in the specific information database 137 in connection with the attribute "foods”, [i.e.,  accumulating a video data of the second region together with the name of the second category]).
	However, none of Eaton et al and Uno et al, either alone or in combination, teach or suggest generating a new category corresponding to the part of the object, the new category having a name input by the operator, and the new category being different from the predetermined category; and accumulating, as learning data, video data of the second region, the second region corresponding to the name of the new category

Regarding claim 6, claim 6 recites substantially similar limitations as set forth in claim 1. As such, claim 6 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 1. As such, claim 9 is in condition for allowance, for at least similar reasons, as stated above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            11/23/2022